[J-48-2019]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

ADAM BRIGGS, PAULA BRIGGS, HIS                :   No. 63 MAP 2018
WIFE, JOSHUA BRIGGS AND SARAH H.              :
BRIGGS,                                       :   Appeal from the Order of the Superior
                                              :   Court dated 4/2/18, reconsideration
                      Appellees               :   denied on 6/8/18 at No. 1351 MDA
                                              :   2017 reversing the order of the
                                              :   Susquehanna Court of Common Pleas,
                 v.                           :   Civil Division, dated 8/8/17 at No. 2015-
                                              :   01253
                                              :
SOUTHWESTERN ENERGY                           :
PRODUCTION COMPANY,                           :
                                              :
                      Appellant               :   ARGUED: September 12, 2019



                                        OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: January 22, 2020

      In this appeal by allowance, we consider whether the rule of capture immunizes

an energy developer from liability in trespass, where the developer uses hydraulic

fracturing on the property it owns or leases, and such activities allow it to obtain oil or

gas that migrates from beneath the surface of another person’s land.


                                     I. Background


                                  A. The rule of capture

      Oil and gas are minerals, and while in place they are considered part of the land.

See Hamilton v. Foster, 272 Pa. 95, 102, 116 A. 50, 52 (1922). They differ from coal

and other substances with a fixed situs in that they are fugacious in nature – meaning
they tend to seep or flow across property lines beneath the surface of the earth. See

Huntley & Huntley, Inc. v. Borough Council of Oakmont, 600 Pa. 207, 228, 964 A.2d

855, 867 (2009). Such underground movement is known as “drainage.” See Hague v.

Wheeler, 157 Pa. 324, 337, 27 A. 714, 718 (1893). Drainage stems from a physical

property of fluids in that they naturally move across a pressure gradient from high to low

pressure. See Coastal Oil & Gas Corp. v. Garza Energy Trust, 268 S.W.3d 1, 42 (Tex.

2008) (Johnson, J., concurring and dissenting) (recognizing that hydrocarbons flow from

high pressure to low pressure and do not respect property lines). Indeed, the extraction

of oil or gas by drilling is based, at least in part, on creating a low-pressure pathway

from the mineral’s subterranean location to the earth’s surface.         See Wettengel v.

Gormley, 160 Pa. 559, 567, 28 A. 934, 935 (1894).

       Oil and gas have thus been described as having a “fugitive and wandering

existence,” Brown v. Vandergrift, 80 Pa. 142, 147 (Pa. 1875), and have been compared

to wild animals which move about from one property to another. See Westmoreland &

Cambria Nat. Gas Co. v. DeWitt, 130 Pa. 235, 249, 18 A. 724, 725 (1889) (“In common

with animals, and unlike other minerals, [oil, gas, and water] have the power and the

tendency to escape without the volition of the owner.”). Accordingly, such minerals are

subject to the rule of capture, which is

       [a] fundamental principle of oil-and-gas law holding that there is no liability
       for drainage of oil and gas from under the lands of another so long as
       there has been no trespass . . ..
BLACK’S LAW DICTIONARY 1358 (8th ed. 2004)); accord Brown v. Spilman, 155 U.S. 665,

669-70, 15 S. Ct. 245, 247 (1895).1 A corollary to this rule is that an aggrieved property

1The term “capture” is also drawn from an analogy to wild animals. At common law, a
person could acquire title to such an animal by reducing it to possession. See Potts v.
Davis, 194 Pa. Cmwlth. 8, 10, 610 A.2d 74, 75 (1990) (quoting Douglas v. Seacoast
Prods., Inc., 431 U.S. 265, 284, 97 S. Ct. 1740, 1751 (1977)).


                                      [J-48-2019] - 2
owner’s remedy for the loss, through drainage, of subsurface oil or gas has traditionally

been to offset the effects of the developer’s well by drilling his or her own well, often

termed an “offset well.” See Barnard v. Monongahela Gas Co., 216 Pa. 362, 365, 65 A.

801, 803 (1907) (“What then can the neighbor do? Nothing; only go and do likewise.”).

       The reference to “the lands of another” in the above quote does not suggest a

developer may invade the subsurface area of a neighboring property by drilling at an

angle rather than vertically (referred to as slant drilling or slant wells),2 or by drilling

horizontally beneath the surface.3 This is because the title holder of a parcel of land

generally owns everything directly beneath the surface. See Chartiers Block Coal Co.

v. Mellon, 152 Pa. 286, 295, 25 A. 597, 598 (1893); Jones v. Wagner, 425 Pa. Super.

102, 107, 624 A.2d 166, 168 (1993) (quoting Gostina v. Ryland, 199 P. 298, 300 (Wash.

1921)).   Rather, and as suggested by the “no trespass” predicate, it refers to the

potential for oil and gas to migrate from the plaintiff’s property to the developer’s land

when extracted from a common pool or reservoir spanning both parcels. See Barnard,

216 Pa. at 365-66, 65 A. at 803; Minard Run Oil Co. v. United States Forest Serv., 670

F.3d 236, 256 (3d Cir. 2011) (“Under Pennsylvania law, oil and gas resources are

subject to the ‘rule of capture,’ which permits an owner to extract oil and gas even when

extraction depletes a single oil or gas reservoir lying beneath adjoining lands.”); Jones

v. Forest Oil Co., 194 Pa. 379, 383, 44 A. 1074, 1075 (1900) (recognizing that oil and



2See Gliptis v. Fifteen Oil Co., 16 So. 2d 471, 474 (La. 1943); Edwards v. Lachman,
534 P.2d 670, 671 (Okla. 1974); Hastings Oil Co. v. Texas Co., 234 S.W.2d 389, 390-
91 (Tex. 1950).

3 See Diamond McCattle Co. LLC v. Range Louisiana Operating LLC, No. 3:18-CV-
00229, slip op., 2018 WL 6728587, at *5 (W.D. La. Dec. 21, 2018). But cf. Cont’l Res.,
Inc. v. Farrar Oil Co., 559 N.W.2d 841, 844 (N.D. 1997) (permitting horizontal drilling
across property lines where leases have been pooled); 58 P.S. §34.1 (same).


                                      [J-48-2019] - 3
gas belong to the surface property owner while they are in his land, but when they

migrate to his neighbor’s land they belong to his neighbor).

      Finally, the rule of capture applies even where devices such as pumps are used

to bring the mineral to the surface and thereby reduce the production of neighboring

wells. See Jones, 194 Pa. at 384-85, 44 A. at 1075.


                                B. Hydraulic fracturing

      One of the central questions in this matter involves how these principles apply

where hydraulic fracturing is used to extract oil or gas from subsurface geological

formations. Drillers have enhanced the output of oil and gas wells by fracturing the

geological formations for over a century. Initially they used explosives. See Roberts v.

Dickey, 20 F. Cas. 880 (W.D. Pa. 1871) (gunpowder explosives); Kepple v. Pa. Torpedo

Co., 7 Pa. Super. 620 (1898) (nitroglycerine explosives).      Hydraulic fracturing was

developed in the 1940s, see U.S. Steel Corp. v. Hoge, 503 Pa. 140, 144 n.1, 468 A.2d

1380, 1382 n.1 (1983), and has been used in Pennsylvania since 1954. See N.Y. Nat.

Gas Corp. v. Swan-Finch Gas Dev. Corp., 173 F. Supp. 184, 198 (W.D. Pa. 1959).

Although it would be impractical to set forth a comprehensive description of the

technique in the context of the present controversy, there are certain material aspects

which are not in dispute. According to the federal government, hydraulic fracturing is

      used in “unconventional” gas production. “Unconventional” reservoirs can
      cost-effectively produce gas only by using a special stimulation technique,
      like hydraulic fracturing . . .. This is often because the gas is highly
      dispersed in the rock, rather than occurring in a concentrated underground
      location.
United States Environmental Protection Agency (the “EPA”), The Process of

Unconventional     Natural     Gas     Production,     https://www.epa.gov/uog/process-




                                     [J-48-2019] - 4
unconventional-natural-gas-production (viewed Oct. 22, 2019).4 In terms of how the

technique works, the EPA continues:

      Fractures are created by pumping large quantities of fluids at high
      pressure down a wellbore and into the target rock formation. Hydraulic
      fracturing fluid commonly consists of water, proppant and chemical
      additives that open and enlarge fractures within the rock formation. These
      fractures can extend several hundred feet away from the wellbore. The
      proppants – sand, ceramic pellets or other small incompressible particles
      – hold open the newly created fractures.
Id.

      After injection, fluid is withdrawn from the well while leaving the proppants in

place to hold the fissures open. This enhances the drainage of oil or gas into the

wellbore where it can be captured. See id.; Trent v. Energy Dev. Corp., 902 F.2d 1143,

1147 n.8 (4th Cir. 1990); Coastal Oil, 268 S.W.3d at 6-7. See generally Jason B.

Binimow, Liability for Trespass or Nuisance in Hydraulic Fracturing, Hydro-fracturing, or

Hydro-fracking, 41 A.L.R. 7th Art. 1, §2 (2019).


                     C. Factual and procedural history of this case

                                       (i) Introduction

      This appeal comes to us in a somewhat unusual posture. The parties presently

favor essentially the same rule of law: they both, in substance, argue that the traditional

rule of capture should apply, subject to the common-law standard for trespass of real

property based on physical intrusion onto another’s land. See RESTATEMENT (SECOND)

OF TORTS   §158 & cmt. i (1965) (indicating liability follows from the defendant’s entry onto

4 Some geologists add that the gas itself is not “unconventional,” as gas, like water, is
the same and has the same properties wherever it is found. See, e.g., Brief for Amicus
Thomas D. Gillespie, Professional Geologist, at 5. It appears that “unconventional gas”
or “unconventional gas production” is a shorthand way of referring to natural gas located
in, or retrieved from, unconventional geological formations.


                                       [J-48-2019] - 5
the plaintiff’s property, and noting this includes throwing, propelling, or placing a thing

on the land or above or beneath its surface). 5 Each party, moreover, depicts the other

as erroneously suggesting that an exception to this framework should pertain where

hydraulic fracturing is used to obtain oil or natural gas.     In particular, the plaintiffs

suggest that Southwestern wishes to convert the rule of capture into a precept whereby

energy developers may physically invade the property of others to capture natural gas

so long as they are using hydraulic fracturing. See, e.g., Brief for Appellees at 6; see

also id. at 26 (arguing that Southwestern seeks a “license to plunder” others’ resources

(internal quotation marks and citation omitted)). For its part, Southwestern portrays the

plaintiffs and the Superior Court decision from which it appeals as positing that the rule

of capture simply does not apply when hydraulic fracturing is used for energy

development on one’s own land. See, e.g., Brief for Appellant at 15 (arguing that “there

is no basis to create an exception to the rule of capture” where hydraulic fracturing is

used).

         To maintain these positions, the parties proceed from a different understanding

of the relevant factual and procedural history. We therefore review that history in some

detail, as it will become relevant in determining the nature of the issues before us and

how the case should proceed upon resolution of those issues. In so doing, we will

attend to whether the plaintiffs have alleged (and can potentially demonstrate) a claim

that Southwestern physically intruded into their land through the use of hydraulic

fracturing.




5 The only exception occurs in Southwestern’s suggestion that, just as property rights
are not absolute high above the surface of the earth, they should not be deemed
absolute very deep beneath the surface. See Brief for Appellants at 45-49; Reply Brief
for Appellant at 12-15. This contention is discussed below.


                                      [J-48-2019] - 6
                                   (ii) Undisputed facts

       Adam, Paula, Joshua, and Sarah Briggs (“Plaintiffs”) own a parcel of real estate

consisting of approximately eleven acres in Harford Township, Susquehanna County.

During all relevant times, Plaintiffs have not leased their property to any entity for

natural gas production.    Plaintiffs’ property is adjacent to a tract of land leased by

Appellant Southwestern Energy Production Company for natural gas extraction (the

“Production Parcel”). Southwestern maintains wellbores on the Production Parcel and

has used hydraulic fracturing to boost natural gas extraction from the Marcellus Shale

formation through those wellbores.

                  (iii) Proceedings before the Court of Common Pleas

       In November 2015, Plaintiffs commenced an action against Southwestern in

which they stated two causes of action, trespass and conversion. See Briggs v. Sw.

Energy Prod. Co., No. 2015-1253, Complaint (C.P. Susquehanna) (the “Complaint”).6

In terms of factual averments, Plaintiffs alleged that Southwestern “has and continues to

extract natural gas from under the land of the Plaintiffs,” and that such extraction was

“willful[], unlawful[], outrageous[] and in complete conscious disregard of the rights and

title of the Plaintiffs in said land and the natural gas thereunder.” Complaint at ¶¶11, 12.

In Count I (the trespass claim), Plaintiffs averred that Southwestern’s actions constituted

a trespass which deprived Plaintiffs of the value of the “natural gas extracted from under

their land[.]” Id. ¶¶14, 15. In Count II (the conversion claim), Plaintiffs alleged that,

through its drilling activities, Southwestern had deprived Plaintiffs of their possession

6 Plaintiffs also requested punitive damages. Although punitive damages are a remedy,
i.e., an “element of damages arising out of the initial cause of action,” Kirkbride v.
Lisbon Contractors, Inc., 521 Pa. 97, 101, 555 A.2d 800, 802 (1989), Plaintiffs styled the
request as an independent, third cause of action and did not specifically tether it to the
claims sounding in trespass or conversion. See Complaint at ¶20. This aspect of the
Complaint is not directly material to the issues presently before the Court.


                                      [J-48-2019] - 7
and use of the natural gas and converted it to Southwestern’s use. See id. at ¶¶17, 18.

Notably, Plaintiffs did not expressly allege that Southwestern’s activities had caused a

physical intrusion into Plaintiffs’ property.

       Southwestern filed a responsive pleading denying it had extracted gas from

Plaintiffs’ land and denying it had trespassed upon Plaintiffs’ property or converted their

natural gas. See Briggs v. Sw. Energy Prod. Co., No. 2015-1253, Answer, New Matter

and Counterclaim (C.P. Susquehanna) (the “Answer”).7            Southwestern specifically

denied it had drilled underneath Plaintiffs’ property and stated, further, that it had “only

drilled for oil, gas or minerals from under properties for which [Southwestern] has

leases.” Answer at ¶¶11, 12, 15, 17.

       In its new matter, Southwestern alleged that Plaintiffs’ claims were barred by,

inter alia, the rule of capture. See id. at ¶¶35, 36. As such, Southwestern requested

declaratory relief confirming its immunity from liability. See id. at ¶¶94-102. Notably,

although Southwestern also stated in its new matter that Plaintiffs had failed to plead

the elements necessary to demonstrate trespass or conversion, see id. at ¶¶51, 62,

Southwestern never sought to test the legal sufficiency of Plaintiffs’ factual averments

through preliminary objections in the nature of a demurrer.           See Pa.R.C.P. No.

1028(a)(4).    See generally Pa.R.C.P. No. 1030 (limiting new matter to affirmative

defenses and any material facts which are not mere denials of the prior pleading’s

averments).

       In their response to Southwestern’s new matter, Plaintiffs focused on

Southwestern’s intent, generally averring that Southwestern had acted with a purpose to

extract natural gas from underneath the surface of Plaintiffs’ property. See Briggs v.

7 In its Answer, Appellant noted its name had been changed to SWN Production
Company, LLC. To maintain consistency with the caption as it has appeared
throughout this litigation, we will continue to refer to Appellant as “Southwestern.”


                                        [J-48-2019] - 8
Sw. Energy Prod. Co., No. 2015-1253, Answer of Plaintiffs to Defendant’s New Matter &

Counterclaim    (C.P. Susquehanna)        (the   “Response”),   at    ¶44.1   (alleging   that

Southwestern “has drilled wells intended to extract natural gas from under the land of

Plaintiffs”); see also id. at ¶¶45.1, 47.1, 92.1 (all same).         As with the Complaint,

however, Plaintiffs did not include in the Response any averment expressly stating that

Southwestern had effectuated or intended to effectuate any physical intrusion upon their

property or into the subsurface portion of it.

       After the parties engaged in discovery, Southwestern filed a motion for summary

judgment and a supporting brief in which it argued that it did not physically invade

Plaintiffs’ property and, to the extent that it had recovered any gas through drainage

from that property to the Production Parcel, again, it was entitled to judgment as a

matter of law under the rule of capture. In response, Plaintiffs requested that the court

stay resolution of Southwestern’s motion on the grounds that there was an outstanding

motion to compel Southwestern to respond to a set of interrogatories.               Plaintiffs

additionally filed their own motion for partial summary judgment as to liability, asserting

that courts should not apply the rule of capture in circumstances where gas has been

captured through the use of hydraulic fracturing.

       In their supporting brief, Plaintiffs suggested, for the first time, that

Southwestern’s hydraulic fracturing activities may have caused a disturbance of the

subsurface area of their land in the form of rock fractures propagating horizontally from

the wellbore, see Briggs v. Sw. Energy Prod. Co., No. 2015-1253, Brief of Plaintiffs in

Opposition to [Southwestern’s] Motion for Summary Judgment and in Support of Their

Motion for Partial Summary Judgment at to Liability (C.P. Susquehanna) (“Plaintiffs’

Summary Judgment Brief”), at 8 (discussing the Texas court’s Coastal Oil decision, and

in particular, that court’s suggestion that a subsurface fracture can run several thousand


                                       [J-48-2019] - 9
feet horizontally from the wellbore), albeit that, again, they did not expressly contend

that Southwestern had injected any material substances into their land.

       Plaintiffs also relied on Young v. Ethyl Corp., 521 F.2d 771 (8th Cir. 1975), in

which the Eighth Circuit held that the rule of capture did not apply where the developer

had injected water beneath the plaintiff’s land to force subsurface brine out of its

location so that it could be harvested through wells situated on the developer’s property.

Although, again, Plaintiffs did not contend that Southwestern had done anything similar,

their theory was that, just as the brine was non-fugacious and had to be forced out of its

place, see id. at 774, so natural gas located in shale is non-fugacious and must be

“extracted” from its place by hydraulic fracturing. Plaintiffs’ Summary Judgment Brief at

13. Plaintiffs ultimately concluded that the rule of capture should only apply where oil or

gas is obtained from a common underground pool. See id. at 15.

       By order and opinion, the common pleas court granted Southwestern’s motion for

summary judgment, denied Plaintiffs’ motion for partial summary judgment, and denied

the motion to compel as moot. The court agreed with Southwestern’s position that the

rule of capture applied in the circumstances and, as such, Plaintiffs could not recover

under theories of trespass or conversion even if some of the gas harvested by

Southwestern had drained from under Plaintiffs’ property. In reaching its decision, the

court referenced, inter alia, the Barnard decision for the position that the rule of capture

applies to natural gas. It stated that post-Barnard advances in technology, such as

hydraulic fracturing, did not negate such application.

       Plaintiffs filed a notice of appeal, as well as a court-ordered statement pursuant

to Pa.R.A.P. 1925(b), in which they raised a single issue: whether the trial court erred

in determining that the rule of capture precluded liability under theories of trespass and

conversion, where Southwestern had used hydraulic fracturing to obtain natural gas


                                     [J-48-2019] - 10
which originated under Plaintiffs’ land. As with their prior filings, Plaintiffs, again, did not

include any suggestion that Southwestern had physically intruded onto their property.

         The common pleas court issued a Pa.R.A.P. 1925(a) opinion largely

summarizing the reasoning in its prior opinion.

                         (iv) Proceedings before the Superior Court

         On appeal to the Superior Court, Plaintiffs again focused their advocacy on the

concept that the rule of capture should only apply where there is a conventional

underground reservoir, and not when hydraulic fracturing is used. See Briggs v. Sw.

Energy Prod. Co., No. 1351 MDA 2017, Brief for Appellant, at 11 (“Simple: no common

pool, no rule of capture.” (capitalization altered)); id. at 8 (referring to the

“nonapplicability” of the rule of capture where natural gas is extracted through hydraulic

fracturing). As well, Plaintiffs suggested at one point that they were not relying on an

alleged physical invasion of their property below the surface, stating, “[n]or is there a

requirement of a ‘physical intrusion’ onto (or under) the plaintiff’s land.” Id. at 6.

         A two-judge panel of the Superior Court reversed in a published decision. See

Briggs v. Sw. Energy Prod. Co., 184 A.3d 153, 164 (Pa. Super. 2018).8 The panel

initially recited the Restatement definition of trespass in terms of a physical invasion

through propelling or placing objects on or beneath the surface of the property of

another, as outlined above. And it acknowledged Plaintiffs’ position that the contested

actions amounted to a trespass “despite the lack of physical intrusion by Southwestern.”

Briggs, 184 A.3d at 156. Nevertheless, the panel expressed that gas located in a shale

formation is non-migratory, see id. at 162 (citing Butler v. Charles Powers Estate ex rel.

Warren, 620 Pa. 1, 16, 65 A.3d 885, 894 (2013)), and – inconsistently with its

assessment that Plaintiffs were not relying on an asserted physical intrusion –

8   One member of the original three-judge panel did not participate.


                                       [J-48-2019] - 11
characterized the issue before it in terms of whether a trespass occurs when the

defendant uses hydraulic fracturing in a manner “which extends into an adjoining

landowner’s property and results in the withdrawal of natural gas from beneath that

property[.]” Id. at 158 (emphasis added).

         In considering the question as thus framed, the panel highlighted the dissenting

portion of Justice Johnson’s responsive opinion in Coastal Oil (the “Coastal Oil

dissent”), as well as a federal district court decision from West Virginia. See Stone v.

Chesapeake Appalachia, LLC, No. 5:12-CV-102, 2013 WL 2097397 (N.D.W. Va. Apr.

10, 2013), order vacated, 2013 WL 7863861 (N.D.W. Va. July 30, 2013).9 The panel

observed that, in those disputes, hydraulic fracturing took place directly beneath the

surface of the plaintiff’s property. In particular, the panel expressed that the Coastal Oil

parties had agreed that the “propped lengths” of the well in question exceeded the

distance between the well and the plaintiff’s property line, Briggs, 184 A.3d at 160, and

that the question before the federal court in Stone was whether an operator “may use

hydraulic fracturing on a neighboring property.” Id. at 162 (quoting Stone, 2013 WL

2097397, at *7). Given those circumstances, the panel indicated that the salient litmus,

in determining whether the rule of capture applies in a given situation, is whether the

flow of oil or gas occurs naturally or is artificially induced. See id. at 162-63 (expressing

that the “rule of capture precludes liability for capturing oil or gas drained from a

neighboring property whenever such flow occurs solely through the operation of natural

agencies in a normal manner, as distinguished from artificial means applied to stimulate

such a flow.” (quoting with approval Coastal Oil, 268 S.W.3d at 42 (Johnson, J.,

dissenting)) (emphasis added by Superior Court panel)).



9   The order in Stone was vacated after the parties reached a private settlement.


                                      [J-48-2019] - 12
      Persuaded by the Stone court and the Coastal Oil dissent, and drawing support

from the Young decision (regarding water injected under the plaintiff’s property to force

subsurface brine toward the operator’s well), the panel stated the following: first, that

hydraulic fracturing is distinguishable from conventional drilling because it does not

involve tapping into reservoirs within which gas flows freely, but instead, extracts gas

trapped in a shale formation by using artificial means to stimulate the flow of the

resource, see id. at 162-63; second, that the self-help remedy of drilling one’s own well

is less feasible for small landowners in the hydraulic-fracturing arena than with

conventional wells due to the high cost of such operations, see id. at 163; and third, that

employing the rule of capture would permit a developer to locate a well near the leased

property’s boundary line and withdraw gas from beneath the adjoining property – which

in turn would diminish the developer’s incentive to negotiate mineral leases with small

property owners. See id.

      In light of these conclusions, the panel held that hydraulic fracturing may give rise

to liability in trespass, particularly if subsurface fractures, fluid or proppant[s] cross

boundary lines, resulting in the extraction of natural gas from beneath an adjoining

landowner’s property. See id. at 163-64. The court noted, however, that the record did

not indicate whether Southwestern’s operations had resulted in a subsurface intrusion

into Plaintiffs’ property, going so far as to express that “[t]here does not appear to be

any evidence, or even an estimate, as to how far the subsurface fractures extend from

each of the wellbore [sic] on Southwestern’s lease.” Id. at 164 (emphasis added).

Regardless, the court continued, Plaintiffs’ “allegations” were sufficient to preclude

summary judgment by “rais[ing] an issue as to whether there has been a trespass.” Id.

Accordingly, the panel reversed the trial court’s order and remanded for additional

factual development. See id.


                                     [J-48-2019] - 13
       In sum, then, the Superior Court panel’s analysis can reasonably be viewed as

embodying two distinct, but interrelated, holdings: first, that whenever “artificial means,”

such as hydraulic fracturing, are used to stimulate the flow of underground resources,

the rule of capture does not apply because drainage does not occur through the

operation of “natural agencies,” and second, that in this particular case summary

judgment was premature in light of certain unspecified allegations relating to cross-

boundary intrusions into Plaintiffs’ land.

                    (v) Southwestern’s request for discretionary review

       In seeking this Court’s review, Southwestern initially mentioned that Plaintiffs had

not alleged that Southwestern physically intruded onto their property. See Briggs v. Sw.

Energy Prod. Co., No. 443 MAL 2018, Petition for Allowance of Appeal, at 6. Still,

Southwestern did not question the Superior Court’s action in setting forth its holding, at

least in part, based on the opposite premise, i.e., that Plaintiffs’ claims were grounded

on allegations that Southwestern had, indeed, injected fluid and/or proppants into their

property. Instead, Southwestern criticized the panel’s analysis to the extent it indicated

an energy developer may be held liable for damages for trespass if its hydraulic

fracturing activities, conducted on its own property, captures oil or gas from a

neighboring property through drainage. See id. at 11; see also id. at 13-14 (portraying

the Superior Court’s decision as embodying a policy-based determination that the rule

of capture should not apply to mere drainage from a neighboring property when

hydraulic fracturing is used); id. at 30 (discussing difficulties in determining how much of

the oil or gas produced from a well was obtained via drainage from a neighbor’s

property). As such, Southwestern framed a single issue for our review, as follows:

       Does the rule of capture apply to oil and gas produced from wells that
       were completed using hydraulic fracturing and preclude trespass liability
       for allegedly draining oil or gas from under nearby property, where the well

                                      [J-48-2019] - 14
       is drilled solely on and beneath the driller’s own property and the hydraulic
       fracturing fluids are injected solely on or beneath the driller’s own
       property?
Briggs v. Sw. Energy Prod. Co., ___ Pa. ___, ___, 197 A.3d 1168, 1169 (2018) (per

curiam) (emphasis added).10

                                  (vi) Parties’ arguments

       In terms of its merits brief, Southwestern criticizes the Superior Court panel’s

opinion in multiple respects. For example, it takes issue with the panel’s utilization of

non-record sources to conclude that small landowners will have more difficulty offsetting

natural-gas drainage caused by hydraulic fracturing than by conventional drilling. See


10 Although this Court’s order describes the issue as having been rephrased, see id., the
issue as stated above was taken verbatim from Southwestern’s petition for allowance of
appeal. The only change made by this Court was the deletion of an introductory
sentence which Southwestern had included within the issue, asserting that the rule of
capture has been followed by Pennsylvania courts since the late 1800s. See Briggs v.
Sw. Energy Prod. Co., No. 443 MAL 2018, Petition for Allowance of Appeal, at 3-4
(“Since at least 1889, Pennsylvania courts have followed the rule of capture, under
which property owners who produce oil or gas from wells located on their lands own the
oil or gas they ‘capture’ through those wells and are not liable for drainage of oil and gas
from under neighboring property, in trespass or otherwise.”).

We respectfully disagree with Justice Dougherty’s suggestion that the phrase, “hydraulic
fracturing fluids are injected solely on or beneath the driller’s own property,” impliedly
reflects an intent on the part of the driller to physically intrude into adjacent land. See
Concurring and Dissenting Opinion, slip op. at 3 n.2. First, such implication would be
counterintuitive. Second, the reference to “drainage” in the introductory sentence –
which sets the context for the question that follows – suggests otherwise. Finally,
Southwestern’s brief to this Court again clarifies its understanding that the Plaintiffs’
allegations relate only to drainage. See Brief for Appellant at 8 & n.7; see also id. at 9-
10 (arguing that Plaintiffs “acknowledge that their claims against [Southwestern] relate
solely to their belief that [Southwestern’s] activities on or under [its] own property cause
gas to drain from beneath [Plaintiffs’] property” (emphasis added)); id. at 27 (again
arguing that the dispute only involves allegations of drainage, and not physical invasion
into Plaintiffs’ property – and, as such, the rule of capture should be applied in the same
manner as in “the early cases” such as Westmoreland, Barnard, and Jones).


                                     [J-48-2019] - 15
Brief for Appellant at 11-12.     More centrally, Southwestern objects to the panel’s

“inaccurate perception of hydraulic fracturing” which it gleaned from the Coastal Oil

dissent and the vacated decision in Stone, id. at 13, and which led it to conclude that

gas obtained through fracturing is non-migratory in nature and, as a consequence, the

rule of capture does not apply. See id. at 14. In this regard, and as discussed above,

Southwestern proceeds from the supposition that the Superior Court panel concluded

that the rule of capture is inapplicable whenever hydraulic fracturing leads to the capture

of oil or gas that drained from underneath another’s property. See, e.g., id. at 27 (“This

Court likewise should not change the rule of capture.”), 52 (arguing that no “exception to

the rule of capture” should be made for hydraulic fracturing).

       Southwestern additionally highlights its view that most remaining oil and gas in

Pennsylvania can only be obtained through hydraulic fracturing, see id. at 40, and

emphasizes that the appropriate means to protect small landowners from losing oil and

gas revenue due to drainage occasioned by hydraulic fracturing represents a public-

policy question within the province of the General Assembly. See id. at 55-58. Finally,

Southwestern suggests that miles beneath the surface of the earth the traditional

trespass paradigm should be relaxed, just as it is for areas directly above the surface at

high altitudes. See, e.g., id. at 47 (citing United States v. Causby, 328 U.S. 256, 260-

61, 66 S. Ct. 1062, 1065 (1946) (disapproving the maxim that ownership of the land

extends indefinitely upward, and noting that such precept would imply that “every

transcontinental flight would subject the operator to countless trespass suits”)).11

11 This appears to be a fallback position because elsewhere, and consistent with its
position throughout this litigation as well as the issue for resolution as Southwestern
framed it, Southwestern steadfastly denies it has injected any physical substance into
Plaintiffs’ land – or, at least, it posits that nobody can possibly know the direction and
extent of underground fissures created by its hydraulic fracturing treatments, as such
fissures depend on the way nature has formed the rock miles below the surface. See
(continued…)
                                     [J-48-2019] - 16
       Plaintiffs, as discussed, start from a different factual assumption.      They now

contend, for the first time, that Southwestern physically intruded upon their subsurface

property. See, e.g., Brief for Appellees at 14 (submitting that Southwestern’s hydraulic

fracturing activities have caused proppants to be propelled beneath the surface of their

land). They argue forcefully that such an invasion violates fundamental property rights,

most notably, the right to exclude others and the right to be compensated when property

is taken. See id. at 9-11. As such, they view the Superior Court’s decision as properly

refusing to expand the rule of capture beyond its traditional bounds so as to permit such

an intrusion to occur with impunity. See id. at 11, 20-22 (expressing, inter alia, that the

Superior Court recognized that it would be improper to “expand” the rule of capture so

as to allow an energy company to inject proppants into its neighbors’ land under a rule-

of-capture rubric).

       Plaintiffs assume it is physically impossible to cause drainage of oil or gas from a

neighbor’s property via hydraulic fracturing without effectuating a physical intrusion onto

that property. See id. at 11 (“Without the intervention of ‘proppants’ and other ‘fracking

materials’ being propelled into their land by [Southwestern], [Plaintiffs’ natural gas]

would be locked in place, not going anywhere.”); id. at 21 (same). To support this

position, Plaintiffs rely solely on a passage from Southwestern’s brief that is more

modest in its factual assertion – that, without hydraulic fracturing, oil and gas located in

shale formations cannot be developed. See id. at 11 n.4 (quoting Brief for Appellant at

(…continued)
id. at 37-38; cf. Brief for Amicus Prof. Terry Engelder, at 13 (indicating that natural
fractures cannot be distinguished from artificial ones using modern techniques such as
microseismic analysis). Moreover, Southwestern contends that Plaintiffs “do not allege
anything different about [Southwestern’s] production of oil and gas” than plaintiffs
alleged in prior non-hydraulic-fracturing drainage cases where the rule of capture was
applied. Id. at 27; see also id. (“Like the operators in each of those cases,
[Southwestern] is conducting its activities from and on its own property.”).


                                     [J-48-2019] - 17
25-26); id. at 20 n.8 (same). Plaintiffs thus compare Southwestern to a person who

enters his neighbor’s property, opens the gate to a livestock pen, captures the livestock

as they walk out, and pleads the rule of capture as the basis for immunity. See id. at

11-12.

         In contrast to Southwestern, Plaintiffs claim that the extent of the underground

discharge of proppants is sufficiently determinable to support a finding that the driller

did, in fact, intrude into the subsurface land of another. See id. at 19. Their position, in

this regard, is that it may not be known with certainty how far liquid and proppants will

travel from the wellbore, but there is a pre-set distance from the wellbore from which the

developer expects and intends to extract natural gas. See id. at 21. Given Plaintiffs’

starting assumption that natural gas can only be obtained from a particular underground

location if a physical intrusion into that precise location has occurred, their position in

this regard appears to be that the driller should be held liable in trespass (and

conversion) so long as it intends to free up and capture natural gas that originates from

any location directly beneath the surface of a plaintiff’s property.

         Appearing to revert to their original no-physical-intrusion hypothesis, Plaintiffs

continue by suggesting that the rule of strict liability pertaining under the ultrahazardous-

activity doctrine – whereby a person conducting blasting activities on his own property is

liable without fault for resultant damage to nearby property – should apply here. See id.

at 12 (citing Lobozzo v. Adam Eidemiller, Inc., 437 Pa. 360, 362, 263 A.2d 432, 433

(1970) (in turn discussing RESTATEMENT (FIRST) OF TORTS §519)).




                                      [J-48-2019] - 18
                               II. Preliminary Discussion


                                       A. Trespass

       In Pennsylvania, a trespass occurs when a person who is not privileged to do so

intrudes upon land in possession of another, whether willfully or by mistake. See Kopka

v. Bell Tel. Co. of Pa., 371 Pa. 444, 449-50, 91 A.2d 232, 235 (1952); Cochran Coal Co.

v. Mun. Mgmt. Co., 380 Pa. 397, 403-04, 110 A.2d 345, 348 (1955) (quoting Keil v.

Chartiers Val. Gas Co., 131 Pa. 466, 473-74, 19 A. 78, 79 (1890)). This conception of

trespass is not disputed by the parties. Nevertheless, meaningful appellate review at

this stage is not straightforward for multiple reasons.


      B. Pleading deficiencies, decisional irregularities, and issue limitation

       First, Plaintiffs did not assert – in their pleadings, in their brief to the common

pleas court, in their Rule 1925(b) statement, or in their brief to the Superior Court – that

Southwestern had effectuated a physical intrusion onto (or into) their property. 12 The

Superior Court panel recognized this aspect of Plaintiffs’ litigation position, but raised

and resolved, sua sponte, an issue based on the opposite premise, that Plaintiffs had

alleged a physical intrusion. Then, stating that there was no record evidence that such

an intrusion had taken place, and without referencing any specific aspect of the

12 As a rule, plaintiffs must, in their pleadings, not only apprise the defendant of the
cause of action being asserted, they must also summarize the essential facts supporting
that cause of action. See Pa.R.C.P. No. 1019(a); McShea v. City of Phila., 606 Pa. 88,
96, 995 A.2d 334, 339 (2010); see also Steiner v. Markel, 600 Pa. 515, 524 n.11, 968
A.2d 1253, 1258 n.11 (2009) (“The purpose behind the rules of pleading is to enable
parties to ascertain . . . the claims and defenses asserted in the case.” (quoting
Grossman v. Barke, 868 A.2d 561, 568 (Pa. Super. 2005))). Moreover, this Court has
expressed that plaintiffs should not make their request for relief into a “moving target” by
altering their theory of liability on appeal. Seebold v. Prison Health Svcs., Inc., 618 Pa.
632, 657, 57 A.3d 1232, 1248 (2012).



                                     [J-48-2019] - 19
pleadings, the panel indicated that the Complaint’s allegations were alone sufficient to

raise a genuine issue of fact so as to preclude summary judgment.13

       This is in some tension with the governing summary-judgment standard which

generally centers on whether the adverse party has produced enough evidence to raise

a question of material fact as to each element of the claim. See Pa.R.C.P. Nos. 1035.2,

1035.3(a) (prescribing that the adverse party ordinarily may not rest solely upon its

pleadings in opposing a summary-judgment motion); see also Ario v. Ingram Micro, Inc.,

600 Pa. 305, 327 n.15, 965 A.2d 1194, 1207 n.15 (2009) (stating that, to survive a

defense motion for summary judgment, a plaintiff must “adduce sufficient evidence on

an issue essential to his case and on which he bears the burden of proof such that a

jury could return a verdict in his favor” (internal quotation marks and citation omitted));

Barnish v. KWI Bldg. Co., 602 Pa. 402, 420, 980 A.2d 535, 546 (2009); 401 Fourth St.,

Inc. v. Inv’rs Ins. Grp., 583 Pa. 445, 461 n.4, 879 A.2d 166, 175 n.4 (2005).14 We will

address below how this circumstance affects our ultimate disposition of this appeal.

13 Justice Dougherty charges that our reading of the Complaint is “unfair.” Concurring
and Dissenting Opinion, slip op. at 3. There is no aspect of the Complaint, however, in
which a physical intrusion into Plaintiffs’ land is alleged as a fact, and its repeated
contention that the gas came “from under” Plaintiffs’ land is consistent with the process
of drainage, which does not implicate physical invasion. This topic is addressed in
further detail in Section IV below.

Justice Dougherty likewise disputes our characterization of the Superior Court’s actions,
opining the court “simply confronted the issues as the parties themselves have litigated
them,” and that we are incorrect to suggest it “considered th[e] question of physical
intrusion sua sponte[.]”. Id. It is difficult to reconcile that position with the court’s own
observation that Plaintiffs had argued “that the extraction of natural gas from beneath
their property is a trespass, despite the lack of physical intrusion by Southwestern.”
Briggs, 184 A.3d at 156 (emphasis added) (citing Brief for Plaintiffs at 5-6).

14 Had the common pleas court dismissed the Complaint on preliminary objections in
the nature of a demurrer, the appellate court’s reference solely to the pleadings would
have been more appropriate, as a demurrer tests the legal sufficiency of the pleadings.
(continued…)
                                      [J-48-2019] - 20
       As described above, moreover, Southwestern elected not to challenge the

Superior Court panel’s actions in relation to these irregularities; instead, it articulated the

issue for this Court’s consideration in terms of whether the rule of capture should be

applied in the same manner it has always been applied: to allow for the capture of oil

and gas which merely drains from an adjacent property after the completion of a well

using hydraulic fracturing solely within the developer’s property. This is an issue, again,

on which the parties do not presently diverge: they both answer in the affirmative.

Their disagreement is limited to whether any physical intrusion has taken place – a

question that is not fairly subsumed within the issue framed for our review.


                                        III. Analysis

       The issue as stated by Southwestern should nonetheless be resolved for

purposes of this dispute – and to provide guidance to the bench and bar – because at

least part of the Superior Court’s opinion can reasonably be construed as setting forth a

per se rule foreclosing application of the rule of capture in hydraulic fracturing scenarios,

and that rule rests on faulty assumptions. In particular, and most saliently, the panel

appears to have indicated that one litmus for whether the rule of capture applies is

whether the defendant’s gas extraction methodology relies only on the natural drainage

of oil or gas within a conventional pool or reservoir, or whether instead those methods

utilize some means of artificial stimulation to induce drainage.

       The Superior Court’s position in this respect logically rests on one of two

grounds: (a) the act of artificially stimulating the cross-boundary flow through the use of

hydraulic fracturing solely on the developer’s property in and of itself renders the rule of


(…continued)
See Pa.R.C.P. No. 1028(a)(4); Jefferies v. Hoffman, 417 Pa. 1, 4, 207 A.2d 774, 775
(1965). Nevertheless, Southwestern did not file a demurrer.


                                      [J-48-2019] - 21
capture inapplicable; or (b) as Plaintiffs argue, any time natural gas migrates across

property lines resulting, directly or indirectly, from hydraulic fracturing, a physical

intrusion into the plaintiff’s property must necessarily have taken place.

       As to the first proposition, all drilling for subsurface fugacious minerals involves

the artificial stimulation of the flow of that substance. The mere act of drilling interferes

with nature and stimulates the flow of the minerals toward artificially-created low

pressure areas, most notably, the wellbore. See infra note 16. This Court has held that

the rule of capture applies although the driller uses further artificial means, such as a

pump, to enhance production from a source common to it and the plaintiff – so long as

no physical invasion of the plaintiff’s land occurs. See Jones, 194 Pa. at 384, 44 A. at

1075 (indicating that, absent physical intrusion, a developer may use “all the skill and

invention of which a man is capable” to appropriate resources from under his own

property). There is no reason why this precept should apply any differently to hydraulic

fracturing conducted solely within the driller’s property. Accord Brief for Appellant at 20

(positing that “hydraulic fracturing involves the same considerations regarding the rights

of adjacent landowners and the nature of oil and gas development as do other methods

of production”); cf. People’s Gas Co. v. Tyner, 31 N.E. 59, 60 (Ind. 1892) (holding that,

as long as a property owner may draw, from a well on his property, gas which originated

under adjacent land, “no valid reason can be given why he may not enlarge his well by

the explosion of nitroglycerin therein for the purpose of increasing the flow”).

       The Superior Court may have believed it should impose a different rule because

of the added expense associated with hydraulic fracturing as compared to conventional

drilling. It expressed its concern that drilling an offset well may not be as affordable to

an aggrieved landowner today as it was in the era when conventional drilling was still

able profitably to produce oil and natural gas.          See Briggs, 184 A.3d at 163.


                                      [J-48-2019] - 22
Southwestern observes, however, that both types of drilling are costly and specialized,

and posits that the traditional self-help remedy is still available – as a neighboring

landowner may enter into a lease with an energy developer to drill a well and obtain oil

or gas through hydraulic fracturing, and be compensated accordingly. See Brief for

Appellant at 56 n.38.

       Hydraulic fracturing may be more expensive than conventional drilling and, as a

consequence, the feasibility of drilling an offset well may be diminished for some

landowners. The judiciary nonetheless lacks institutional tools necessary to investigate

the continuing feasibility of self-help remedies under the myriad of circumstances that

may present themselves in the context of a dispute such as this one. The legislative

branch is not similarly constrained, and if the General Assembly believes that additional

measures are needed in favor of small landowners, it is in a better position to ascertain

the need for such measures and to articulate their details.15 Accordingly, we reject as a

matter of law the concept that the rule of capture is inapplicable to drilling and hydraulic

fracturing that occurs entirely within the developer’s property solely because drainage of




15See, e.g., 58 P.S. §§401-419 (Oil and Gas Conservation Law of 1961); Hunter Co. v.
McHugh, 11 So. 2d 495 (La. 1942) (upholding a Louisiana statute aimed at preventing
waste and securing equitable apportionment among landowners with subsurface oil or
gas), appeal dismissed, 320 U.S. 222, 64 S. Ct. 19 (1943). See generally Frank
Sylvester & Robert W. Malmsheimer, Oil & Gas Spacing & Forced Pooling
Requirements: How States Balance Energy Development & Landowner Rights, 40 U.
DAYTON L. REV. 47 (2015) (describing state-level regulations relating to well spacing and
the pooling of interests and profits).

In response to the above, Justice Dougherty “disagree[s] that only the General
Assembly can provide the necessary relief to small, landlocked landowners such as
Plaintiffs here.” Concurring and Dissenting Opinion, slip op. at 6. Nothing in this
opinion states as much, and judicial relief is available where a plaintiff pleads and
proves the elements of a trespass claim.


                                     [J-48-2019] - 23
natural resources takes place as the direct or indirect result of hydraulic fracturing, or

that such drainage stems from less “natural” means than conventional drainage.

       The second predicate – that drainage from under a plaintiff’s parcel can only

occur if the driller first physically invades that property – does not lend itself to a purely

legal resolution. By design, hydraulic fracturing creates fissures in rock strata which

store hydrocarbons within their porous structure. On the state of the present record,

this alone does not establish that a physical intrusion into a neighboring property is

necessary for such action to result in drainage from that property. We cannot rule out,

for example, that a fissure created through the injection of hydraulic fluid entirely within

the developer’s property may create a sufficient pressure gradient to induce the

drainage of hydrocarbons from the relevant stratum of rock underneath an adjacent

parcel even absent physical intrusion. Nor can we discount the possibility that a fissure

created within the developer’s property may communicate with other, pre-existing

fissures that reach across property lines. Accord Brief for Amicus Prof. Terry Engelder,

at 18 (indicating gas located in unconventional reservoirs exists within a network of

cracks and fissures, and the gas may move across property lines when hydraulic

fracturing “tap[s] into” that network).16 Whether these, or any other non-invasive means

of drainage occasioned by hydraulic fracturing, are physically possible in a given case is

a factual question to be established through expert evidence.


16 The Superior Court panel suggested that, unlike gas contained in an underground
reservoir, shale gas “is non-migratory in nature.” Briggs, 184 A.3d at 162. This
description is imprecise. Natural gas molecules in shale reservoirs have the same
properties as natural gas molecules in conventional reservoirs. See Butler, 620 Pa. at
16, 65 A.3d at 894. They will thus migrate when a migration path comes into existence.
See generally Brief for Amicus Prof. Terry Engelder, at 12 (indicating that fugacious
minerals located in a conventional and unconventional reservoirs (e.g., shale rock)
behave the same way – they remain static until the reservoir is entered by mechanical
means, namely, “drilling and the fracturing that comes with drilling”).


                                      [J-48-2019] - 24
       The Superior Court panel appears to have assumed, if implicitly, that such

occurrences were impossible – but, again, there is no basis in the record for such an

assumption. In all events, a plaintiff asserting a cause of action “must be able to prove

all the elements of his case by proper evidentiary standards.” Papieves v. Lawrence,

437 Pa. 373, 379, 263 A.2d 118, 121 (1970); accord Chance v. BP Chems., Inc., 670

N.E.2d 985, 991 (Ohio 1996) (holding that plaintiffs alleging a subsurface trespass upon

their property bear the burden of proving all elements of their claim). Thus, to the extent

this lawsuit goes forward on Plaintiffs’ new, physical-intrusion theory, Plaintiffs will bear

the burden of demonstrating that such an intrusion took place. See generally Owen L.

Anderson, Foreword: The Evolution of Oil & Gas Conservation Law & the Rise of

Unconventional Hydrocarbon Production, 68 ARK. L. REV. 231, 251-53 (2015)

(discussing advanced technologies used to monitor underground fractures).17

       We have not overlooked Southwestern’s argument that trespass should not be

viewed as occurring miles beneath the surface of the earth. See supra note 5. As

Southwestern observes, in some jurisdictions traditional concepts of physical trespass

have been relaxed where activities take place miles below the surface and the plaintiff is


17  Some wells that are ultimately completed using hydraulic fracturing treatments are
first drilled vertically to a “kickoff point” at a depth of several thousand feet. At that
point, the drill bit is directed through an arc until it proceeds horizontally within the
reservoir rock. See Robinson Twp. v. Commonwealth, 623 Pa. 564, 587, 83 A.3d 901,
915 (2013). In such instances it may be readily ascertainable whether the wellbore
invaded the neighboring property, as the horizontal drilling distance will be known. This
would clearly constitute a physical intrusion into the neighboring property.

Although there is no present suggestion that Southwestern has engaged in horizontal
drilling, some evidentiary support was nonetheless proffered for the concept that
fracturing fluid and/or proppants may have been propelled beneath Plaintiffs’ land. See
Dr. John Wang & Assocs., Assessment of Mineral Rights of 11.07 Acres Land of Briggs
et al. in Harford Township, Susquehanna Co., PA Being Developed by SWN, at 2 (Aug.
24, 2015).


                                      [J-48-2019] - 25
not deprived of the use and enjoyment of the land. See, e.g., Baumgartner v. Gulf Oil

Corp., 168 N.W.2d 510, 516-17 (Neb. 1969) (quoting and discussing Railroad Comm’n

of Texas v. Manziel, 361 S.W.2d 560 (Tex. 1962)). Southwestern posits that this is

analogous to the principle that trespass does not arise high above the surface. See

Causby, 328 U.S. at 260-61, 66 S. Ct. at 1065. It emphasizes that other socially useful

endeavors – such as carbon sequestration projects, energy storage wells, and waste

disposal sites – could be jeopardized if the rule against trespass were to be enforced in

an unduly stringent manner where deep subsurface activities are concerned. See, e.g.,

Brief for Appellant at 46 & n.35 (quoting Owen L. Anderson, Subsurface Trespass: A

Man’s Subsurface is not His Castle, 49 W ASHBURN L.J. 247, 281 (2010)).

       Without speaking to the merit of such a claim, we note that this Court is limited to

the issue as it was framed in the petition for allowance of appeal, see Pa.R.A.P.

1115(a)(3); Commonwealth v. Metz, 534 Pa. 341, 347 n.4, 633 A.2d 125, 127 n.4

(1993) (citing Commonwealth v. Milyak, 508 Pa. 2, 5 n.3, 493 A.2d 1346, 1348 n.3

(1985)), and Southwestern has not articulated any reason an exception should be made

in the present dispute. See generally Rendell v. Pa. State Ethics Comm’n, 603 Pa. 292,

309, 983 A.2d 708, 718 (2009) (recognizing that this Court’s mandate is to the “decide

the discrete legal issue presented to us”). Thus, to the extent Southwestern argues it

should be permitted to escape liability even if it is ultimately found to have effectuated a

physical intrusion into Plaintiff’s subsurface property, its claim in this regard has not

been preserved for review by this Court.

       This brings us to the question of whether the lawsuit can, indeed, progress on a

theory of trespass by physical intrusion, and by extension, to the question of the

appropriate mandate from this Court. Ordinarily, and for the reasons explained, we

would deem any such contention to be absent from the litigation, as it does not appear


                                     [J-48-2019] - 26
to have been mentioned in Plaintiffs’ pleadings or argued as a basis to deny

Southwestern’s motion for summary judgment. The Superior Court, however, evidently

believed there was some legitimate basis to dispose of the appeal on the presupposition

that Southwestern was alleged to have physically invaded Plaintiffs’ subsurface property

with hydraulic fracturing liquid and proppants; and, as noted, Southwestern has not

challenged the intermediate court’s action in this respect.18

       That being the case, we will not reinstate the common pleas court’s order

granting summary judgment, nor will we address whether Plaintiffs may now proceed on

a physical-invasion trespass cause of action, as that is for the Superior Court to

determine on remand in light of the limited legal issue presented to us. Nevertheless,

we find the Superior Court panel’s opinion to suffer from multiple infirmities, many of

which have been discussed above. Of particular concern in terms of the mandate from

this Court, it is not entirely clear whether the Superior Court’s foundational assumptions

for its holding that the rule of capture does not apply to wells completed using hydraulic

fracturing – which we have now disapproved – were integral to its ultimate ruling. In

these circumstances, and because such ambiguities would otherwise subsist in a

published decision of the Superior Court dealing with an issue of substantial public

importance, we find that the appropriate action at this juncture is to vacate the Superior

Court’s order and remand for reconsideration in light of the guidance provided in this

opinion, and the certified record on appeal.


18One amicus curiae supporting Plaintiffs suggests an interpretive gloss be given to the
Complaint’s allegations: namely, that they were intended to convey that Southwestern
placed its well close enough to Plaintiffs’ land that a physical intrusion became likely.
See Brief for Amicus Protect PT at 5 n.4. Whether or not this is what the intermediate
court panel had in mind, if that tribunal on remand determines that the Complaint does
indeed allege a physical invasion into Plaintiffs’ land, the better practice will be for it to
identify the allegation in question and explain why it should be so construed.


                                      [J-48-2019] - 27
                         IV. The responsive opinion’s objections

       As reflected in his Concurring and Dissenting Opinion, Justice Dougherty would

draw the inference that Plaintiffs, in effect, alleged a physical invasion into their land by

virtue of their having asserted a trespass cause of action, combined with the fact that

hydraulic fracturing necessarily entails the underground propulsion of physical matter

over a distance. See Concurring and Dissenting Opinion, slip op. at 3. We are not as

certain.

       “Pennsylvania is a fact-pleading state.” Bricklayers of W. Pa. Combined Funds,

Inc. v. Scott’s Dev. Co., 625 Pa. 26, 46 n.14, 90 A.3d 682, 694 n.14 (2014) (citing

McShea v. City of Phila., 606 Pa. 88, 96, 995 A.2d 334, 339 (2010)). It is not sufficient,

therefore, for plaintiffs to state a claim under a trespass theory. See Steiner, 600 Pa. at

524 n.11, 968 A.2d at 1258 n.11 (distinguishing between claims and legal theories). As

previously discussed, see supra note 12, plaintiffs must also allege the essential facts

necessary to their trespass cause of action.

       Insofar as hydraulic fracturing is concerned, we agree that it is reasonable to

assume that liquid and proppants will travel some distance from the well bore. But the

distances may vary from case to case, and plaintiffs asserting a trespass cause of

action in Pennsylvania must still allege – even if on information and belief, see

Pa.R.C.P. No. 1024(a) – that their lands have been invaded. This requirement does not

pertain to the use of “magic words,” as the responsive expression portrays, see

Concurring and Dissenting Opinion, slip op. at 3, but, again, to the precept that essential

facts must be averred.

       In terms of the present controversy, while it may be true that “at every stage”

Plaintiffs alleged a trespass, id. at 2, that again speaks only to Plaintiffs’ legal theory,

and not to whether the Complaint in fact stated the elements of such cause of action.


                                      [J-48-2019] - 28
See generally Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950 (2009)

(“While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.”); accord Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555, 127 U.S. 1955, 1964-65 (2007). Notably, in this regard, the word “trespass” does

not itself automatically contain within it all essential facts to make out a trespass cause

of action. To endow it with such an effect would be to convert it into the type of “magic

word” which the responsive opinion rightly eschews.

       Nor do we suggest that “the use of . . . ‘invasion’ or ‘intrusion’ [is required] at

every turn in order to apprise Southwestern of the nature of [Plaintiffs’] trespass claim[.]”

Concurring and Dissenting Opinion, slip op. at 3. Our point is that a plaintiff alleging

trespass by invasion of property must aver something more than mere drainage of

minerals from the subject property, which by itself implicates the rule of capture. This

holds true even where the defendant has completed its wells using hydraulic fracturing.

Thus, the plaintiff must use at least some words alleging physical intrusion – and not

merely by inference based on generalized characteristics of a particular drilling method,

cf. Frankel v. Donehoo, 306 Pa. 52, 55, 158 A. 570, 572 (1931) (observing that the

pleading of a “good cause of action” cannot “be ambiguous or depend on conjecture or

inference”) – if for no other reason than to give the defendant a chance to deny the

allegation and avoid an implied admission. See Pa.R.C.P. No. 1029. See generally 4

STANDARD PENNSYLVANIA PRACTICE 2d §32.1 (West 2015) (noting that the material facts

on which an action is based “must be sufficiently specific so that the defending party

can frame a proper answer and prepare a defense” (footnotes omitted)); Smith v.

Furness, 166 A. 759, 760 (Conn. 1933) (“The adverse party has the right to have the

facts appear so that the question whether they support the conclusion may be

determined and that he may have an opportunity to deny them.”).


                                      [J-48-2019] - 29
       Finally, it is tenuous to suggest that a potential pleading defect along these lines

may be obviated by post-hoc references to scientific evidence concerning hydraulic

fracturing in general, expressions of jurists in other jurisdictions, subsequent questions

propounded by a plaintiff during discovery, or subsequent advocacy in opposition to

summary judgment. See Concurring and Dissenting Opinion, slip op. at 2-5. In any

event, we again stress that the adequacy of the Complaint’s factual allegations is not an

issue that we are tasked with finally resolving at this juncture. Our present discussion is

necessitated by the inherent contradictions appearing in the Superior Court’s opinion

together with its lack of specificity as to the averments on which its holding rested, all of

which has been elaborated upon above.


                              V. Summary and Conclusion

       In summary, the parties to the appeal are in agreement – and we concur as well

– that the rule of capture remains extant in Pennsylvania, and developers who use

hydraulic fracturing may rely on pressure differentials to drain oil and gas from under

another’s property, at least in the absence of a physical invasion. The Superior Court

panel erred to the extent it assumed that either (a) the use of hydraulic fracturing alters

this rule, or (b) where hydraulic fracturing is utilized, such physical invasion is a

necessary precondition in all cases for drainage to occur from underneath another

property. More broadly, insofar as the panel’s decision may be construed to suggest

that a natural-versus-artificially-induced-flow litmus should be employed to determine

whether the rule of capture applies in a given situation, that standard rests on a false

distinction and is disapproved.




                                      [J-48-2019] - 30
       The order of the Superior Court is vacated and the matter is remanded to that

court for further proceedings consistent with this opinion.



       Justices Baer, Todd, Wecht and Mundy join the opinion.

       Justice Dougherty files a concurring and dissenting opinion in which Justice

Donohue joins.




                                     [J-48-2019] - 31